DETAILED ACTION
1. This action is in response to the amendment filed 16 July 2021.
2. Claims 1-20 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 101
5. Applicant's arguments filed 16 July 2021 have been fully considered and they are not considered persuasive.
	The applicant argues the claims do not recite a mental process since the human mind is not equipped to arrange nodes representing time based elements in a temporal node tree, where the nodes representing time based elements in the temporal node treePage 6 of 13 have both (1) 'time units' and (2) a 'policy' that defines scaling of the nodes based on the 'time units' allocated to the nodes. Since the human mind is not equipped to perform temporal tree node based processing, Claims 17-19 have been erroneously grouped into the 'mental process' grouping. 

	The examiner respectfully disagrees. The applicant asserts that this is not a mental process. The human mind is equipped to visualize and draw out nodes representing time based elements in a temporal node tree that is drawn out. This tree that is visualized by being drawn out can have both time 

	The applicant argues that the features of Claim 17 also provide a technological improvement, since a technical solution is provided that overcomes technical problems with managing time-based events. As a result, technical solutions provide a technical effect of reducing complexity in managing time-based events, where temporal node trees are used to represent time-based events such that changes in time units allocated to the nodes of a temporal node tree result in scaling of the temporal node tree using a policy.

	The examiner respectfully disagrees. The applicant asserts that this is a technological improvement. Although the applicant states that the technical solution provides technical effect of reducing complexity in managing time based events, the claims do not describe any complexity reduction or efficiency increase related to the temporal node trees representing time based events and scaling of the temporal node tree using a policy. Instead, what is described in the claim are the additional elements computer program product, computer-readable storage media, and program code  and a description of developing a temporal node tree, with no detail as to what would make this non-generic From this interpretation, the steps are all functions that can be done on generic components since the steps for receiving data to develop a temporal node tree is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Therefore, the rejection is maintained.

The applicant argues that claims 17-19 do not demonstrate any type of human activity organization.
The examiner respectfully disagrees. The applicant asserts that this is not organizing human activity. However, the time based elements described in the claims will be utilized for at least one of a task, an event, a topic in an agenda, a meeting in a calendar, a manufacturing task, or a presentation for a meeting which are various forms of commercial interactions involving organizing human activity based on the time based elements provided. Therefore, the rejection is maintained.

The applicant argues that since claim 17 explicitly recites 'a computer-readable storage media' and therefore per paragraph [0030] of the specification by reciting 'storage medium' in the claim and its associated definition in the specification, Claim 17 (and dependent Claims 18-20) is statutory as being an article of manufacture so that Claim 17 is not within its scope signals per se and are thus statutory.

The examiner respectfully disagrees. The applicant asserts this is statutory. The paragraph 0030 cited by the applicant recites “the computer-readable storage media” and “a computer-readable storage media.” However, other paragraphs such as 0029 and 0031 only describe “a computer-readable storage media”. Therefore, the examiner is not sure if this is the same or different storage medium that is being cited throughout the specifications. Therefore, due to this uncertainty, one cannot be sure this is an article of manufacture as stated by the applicant. Therefore, the rejection is maintained.





35 U.S.C. 103
6. Applicant's arguments filed 16 July 2021 have been fully considered and they are not considered persuasive.
The applicant argues that neither the French 'root node' nor the 'leaf nodes' are described as having a policy defines scaling of the nodes based on the time units allocated to the nodes, as claimed. Instead, French describes that its 'root node' specifies an 'initial temporal context' with a 'time scale and time interval'.
	
	The examiner respectfully disagrees. The applicant argues that French is a not prior art reference that provides a prima fascia case of prior art rejection for the amended claims. French describes 0023 having specific nodes representing the time based elements by 0019 identifying the specific time values and units associated with the time based elements 0246 with policies with the data 0023 based on the scaling of the nodes 0025 based on the time units. This describes specific time policy that give these nodes specific time units that are allocated to them. Therefore, the rejection is maintained.

	The applicant argues a person of ordinary skill in the art would not have been motivated to modify the teachings of French to include Cline's purported 'application of tree modeling'. Altering French to instead use Cline's purported 'application of tree modeling' would alter French's operating principle. 

The examiner respectfully disagrees. The applicant argues that French and Cline are not prior art references that provides a prima fascia case of prior art rejection for the amended claims. However, French teaches time based visualization of graphs and nodes with modeling. Therefore, one of ordinary skill in the art would be motivated to combine French with the tree modeling process with nodes described in Cline. Therefore, the rejection is maintained.

The applicant argues that in French paragraph 0025 does not describe a 'policy' that defines scaling of the nodes based on the 'time units' allocated to the nodes and temporal node tree, as claimed. Instead, a 'rate at which time passes' is scaled in order to change the velocity of 'moving objects'. Thus, it is urged that Claim 2 (and dependent Claims 3 and 4) has been erroneously rejected.

The examiner respectfully disagrees. The applicant argues that French and Cline are not prior art references that provides a prima fascia case of prior art rejection for the amended claims. French paragraph 0246 describes the policies associated with time. This is further described in French 0023 scaling the temporal nodes 0025 based on the time units and parameters. Therefore, it is not just for a rate that time passes and velocity of the moving objects but also time scaling for nodes. This can then be combined with Cline 0032 which has the application of tree modeling process to incorporate the node trees. Therefore, the rejection is maintained.

The applicant argues that from claims 5 and 6 that in French paragraph 0025  does not describe a 'policy' that defines both scaling of the nodes based on the time units allocated to the nodes, content for the node. Instead, a 'rate at which time passes' is scaled in order to change the velocity of 'moving objects'. Further, French does not describe a 'policy' in paragraph 0164 that determines when each data object in a group of data objects is present in a node based on the time units allocated to the node or specifies the content for the node, as per the claimed 'policy' features of Claim 6. 

The examiner respectfully disagrees. The applicant argues that French is a not prior art reference that provides a prima fascia case of prior art rejection for the amended claims. French paragraph 0246 describes the policies associated with time. This is further described in French 0023 scaling the temporal nodes 0025 based on the time units and parameters. Therefore, it is not just for a 
The applicant argues that in French 246 this policy is not contained within a 'node', and does not include time units for a 'node', as claimed. Instead, a policy associated with a 'real time feed' is used for 'dropping data' from the feed when certain output/data feed characteristics are determined to exist. Also Cline paragraph [0036] does not represent 'a minimum number of time units for the node', as per the features expressly recited in Claim 8 and Cline paragraph [0038] does not represent 'a maximum number of time units for the node', as per the features expressly recited in Claim 8. 

The examiner respectfully disagrees. The applicant argues that French and Cline are not prior art references that provides a prima fascia case of prior art rejection for the amended claims. French describes in 0246 the policies for visualizations associated with 0034 nodes associated with the time units for the nodes. Therefore, the policies described are not just real time feeds for data for specific outputs of data but potentially in conjunction with nodes associated with time units. Furthermore, French describes in 0034 time units for the nodes which can be combined with Cline 0036 that describes a minimal number to teach “a minimum number of time units for the node.” French describes in 0034 time units for the nodes which can also be combined with Cline 0038 that describes a maximum number to teach “a maximum number of time units for the node.” Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 17 are generally configured for managing time-based elements(Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); stored for identifying the time-based elements, wherein the time-based elements have time units (Receiving Information; observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); stored for arranging nodes, representing the time-based elements, in a temporal node tree, wherein the nodes have the time units from corresponding time-based elements and wherein a policy defines scaling of the nodes based on the time units allocated to the nodes (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of Organizing Human Activity but for the recitation of generic computer components. That is, other than a computer program product, computer-readable storage media, and program code nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, identifying time measurements with stored data, and arranging nodes representing these time measurements, in a temporal node tree with a policy that defines scaling of the nodes based on the time units allocated to the nodes encompasses what a data modeler does to develop time based models for analyzing data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements computer program product, computer-readable storage media, and program code. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving data to develop a temporal node tree is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification says:
[0032] Computer-readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer-readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may 

Which describes the present invention to develop a temporal node tree, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving data to develop a temporal node tree that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computer-readable storage media and program code, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 1 and 10 also contain the identified abstract ideas above, with the additional element of a computer system, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 17 above.
Claims 2-9, 11-16, and 18-20 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered 
Claims 17-20 are not in one of the four statutory categories of invention.  Independent claim 17 recites “a computer program product” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a computer program product and medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “a program”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification such as in paragraphs [0031] and [0029].   As a result, Claim 17 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57.  Examiner suggests adding the term “non-transitory" to the Claims. The dependent Claims 18-20 are similarly rejected as they inherit the deficiencies of the rejected independent Claim.
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2002/0032697 to French (hereinafter referred to as “French”) in view of US publication number 2006/0041526 to Cline (hereinafter referred to as “Cline”).

(A) As per claims 1/10/17, French teaches a method for managing time-based elements, the method comprising: identifying, the time-based elements, wherein the time- based elements have time units; (French: [0023 managing time based elements by 0019 identifying the specific time values and units associated with the time based elements])
and arranging, nodes, representing the time-based elements, in a temporal node, wherein the nodes have the time units from corresponding time- based elements and a policy defines scaling of the nodes based on the time units allocated to the nodes. (French: [0023 having specific nodes representing the time based elements by 0019 identifying the specific time values and units associated with the time based elements 0246 with policies with the data 0023 based on the scaling 0025 of the nodes based on the time units related and allocated to the nodes])
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes of French with tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.
Cline 0006 describes the application of computer hardware and software processes to the claims described

(B) As per claims 2/11/18, French teaches the method further comprising: changing, an allocation of the time units the temporal node; (French: [0025 changing the use and allocation of the time units related to the temporal nodes])
and scaling, the temporal node using the policy in response to a change in the time units. (French: [0023 scaling 0025 the temporal nodes based on the change of the time units and parameters 0246 with the policies])
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.

(C) As per claims 3/12, French teaches the method, wherein scaling, the temporal node using the policy in response to the change in the time units comprises: updating an allocation of time units to a node in the nodes using the policy. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies with 0070 updates of the data such as 0025 changing the use and allocation of the time units related to the temporal nodes 0246 with the policies])
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])


(D) As per claims 5/14, French teaches the method, wherein scaling, the temporal node tree using the policy in response to a change in the time units comprises: identifying, content for a node in the nodes based on the time units allocated to the node and the policy specifying content for the node. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies with 0164 the content of the various objects such as 0034 nodes associated with the allocation of time units for the nodes 0246 with the policies associated with associated with 0027 the content of the node])

(E) As per claims 6/15/20, French teaches the method, wherein the content comprises a group of data objects, wherein the policy determines when each data object in the group of data objects is present in the node based on the time units allocated to the node and the policy specifying the content for the node. (French: [0164 the content of the various objects 0022 includes the grouping of the data objects 0246 with the policies with 0022 the grouping of the data objects are related to the nodes 0034 nodes associated with the allocation of time units for the nodes with 0246 the policies associated with 0027 the content of the node])



(G) As per claim 8, French teaches the method, wherein the portion of the policy includes time units allocated for the node and time units allocated for the node. (French: [0246 with the policies with 0034 nodes associated and allocated with the time units for the nodes])
French does not explicitly teach the application of a minimum amount and a maximum amount which is taught by Cline.
Cline teaches:
The application of a minimum value (Cline: [0036 the use of a minimum value])
The application of a maximum value (Cline: [0038 the use of a maximum value])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with a minimum and maximum value of Cline as they are analogous art along with the current invention which solve problems related to application of time based data nodes, and the combination would lead to models utilizing the data and parameters provided as taught in [0063] of Cline.

10. Claims 4, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2002/0032697 to French (hereinafter referred to as “French”) in view of US publication number 2006/0041526 to Cline (hereinafter referred to as “Cline”) in view of US publication number 2017/0330098 to Best (hereinafter referred to as “Best”).

 a node in the nodes when the allocation of the time units for the node time units for the node wherein particular time units for the node being from the temporal node are given to a node from the temporal node. (French: [0023 scaling the 0025 temporal nodes based on the change of the time units and parameters 0246 with the policies with 0034 nodes associated with the allocation of time units for the nodes 0025 including excluding and removing of these values with allocation of the time units related to the temporal nodes 0030 where time units for the node from a temporal node is given to a node from 0263 a temporal node])
Although French teaches the utilization of a temporal node to allocate time units, it does not explicitly teach the application of not meeting a minimum of time units, temporal node trees and a parent node which is taught in combination with Cline.
Cline teaches:
Not meeting a minimum (Cline: [0073 has the not reaching a specific minimum])
The use of a parent node (Cline: [0032 the use of a parent node])
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not meeting a minimum, trees, and parent nodes of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.
Although French in view of Cline teaches the utilization of a temporal node tree to allocate time units they do  not explicitly teach the removal of nodes which is taught in combination with Best.
Best teaches:
Removal of specific items (Best: [0104 the removal of specific items])


(B) As per claim 9, French teaches the method, wherein the time-based elements are selected at least one of a task, an event, a topic in an agenda, a meeting in a calendar, a manufacturing task, or a presentation for a meeting and further comprising  the temporal node. (French: [0023 with representations of the time based units and measurements 0092 applying time based elements to a specific task 0263 further comprising a temporal node])
Although French teaches the utilization of a temporal node to allocate time units French does not explicitly teach the application of determining not reaching something and a temporal node tree which is taught in combination with Cline.
	Cline teaches:
	Not reaching something specific (Cline: [0077 not sufficiently reaching something specific])
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not reaching something and tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.

Best teaches:
	The validating process (Best: [0058 The validating process])
	Triggering specific processes (Best: [0093 triggering specific processes])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French in view of Cline with validating and triggering of Best as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0067] of Best.

(C) As per claim 19, French teaches, wherein the stored for updating an allocation of time units to a node in the nodes using the policy; (French: [0234 the storage of data 0070 updates of the data such as 0025 changing the use and allocation of the time units related to the temporal nodes 0246 with the policies])
stored for removing the node in the nodes when the allocation of the time units for the node for the node; (French: [0234 the storage of data 0025 including excluding and removing of these values with allocation of the time units related to the temporal nodes])
wherein particular time units for the node being from the temporal node. (French: [0025 the particular time units from  the temporal nodes]);
and stored, for identifying content for the node in the nodes based on the time units allocated to the node and the policy specifying content for the node. (French: [0164 the content of the various 
Although French teaches the utilization of a temporal node to allocate time units French does not explicitly teach the application of not meeting minimum time units, a temporal node tree, and a parent node which is taught in combination with Cline.
Cline teaches:
Not meeting a minimum (Cline: [0073 has the not reaching a specific minimum])
The use of a parent node (Cline: [0032 the use of a parent node])
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not meeting a minimum, tree modeling, and parent nodes of Cline as they are analogous art along with the current invention which solve problems related to application of time based data node models, and the combination would lead to models utilizing the data and parameters provided as taught in [0063] of Cline.
Although French in view of Cline teaches the utilization of a temporal node tree to allocate time units they do not explicitly teach French in view of Cline does not explicitly teach the removal of a node which is taught in combination with Best.
Best teaches:
Removal of specific items (Best: [0104 the removal of specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French in view of Cline with removal of Best as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0067] of Best.

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030028469 A1
Bergman, Lawrence et al.
Methods and apparatus for enabling an electronic information marketplace
US 20040010432 A1
Matheson, William L. et al.
Automatic train control system and method
US 20050234757 A1
Matheson, William L. et al.
System and method for scheduling and train control
US 20050273769 A1
Eichenberger, Alexandre E. et al.
Framework for generating mixed-mode operations in loop-level simdization
US 20070087756 A1
Hoffberg; Steven M.
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
US 20070271276 A1
Allen; Donald M. et al.
Autonomic management of autonomous management systems
US 20130080641 A1
Lui; Philip et al.
METHOD, SYSTEM AND PROGRAM PRODUCT FOR ALLOCATION AND/OR PRIORITIZATION OF ELECTRONIC RESOURCES
US 20130222402 A1
Peterson; Luke Tilman et al.
Graphics Processor with Non-Blocking Concurrent Architecture
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING
US 20150106578 A1
Warfield; Andrew et al.
SYSTEMS, METHODS AND DEVICES FOR IMPLEMENTING DATA MANAGEMENT IN A DISTRIBUTED DATA STORAGE SYSTEM



12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        10/13/2021